Title: From Thomas Jefferson to James Madison, 26 November 1799
From: Jefferson, Thomas
To: Madison, James



Nov. 26. 99.

I omitted in my letter of the 23d to say any thing on the subject of mr Wirt; which however was necessary only for form’s sake, because I had promised it. you know he is a candidate for the clerkship of your house, you know his talents, his worth, & his republicanism; & therefore need not my testimony, which could otherwise be given for him in the strongest form on every point. the desirable object is to have the exact measure of every man’s properties, & give it to the best. I suppose it is thought time that the republicans should know that offices are to be given exclusively to their opponents by their friends no longer. it is advantage enough to the Feds to possess the exclusive patronage of the administration; and so long as they go on the exclusive principle, we should do the same. I mentioned that new circumstances would require consideration as to the line of conduct they would require from us. our objects, according to my ideas, should be these 1. peace even with Gr. Britain. 2. a sincere cultivation of the Union. 3. the disbanding of the army on principles of economy and safety. 4. protestations against violations of the true principles of our constitution, merely to save them, & prevent precedent & acquiescence from being pleaded against them; but nothing to be said or done which shall look or lead to force, and give any pretext for keeping up the army. if we find the Monarchical party really split into pure Monocrats & Anglo-monocrats, we should leave to them alone to manage all those points of difference which they may chuse to take between themselves, only arbitrating between them by our votes, but doing nothing which may hoop them together. the post which leaves Richmond on the 9th. of Dec. will be the last by which I can recieve letters here. by that time you will be able to form a tolerable judgment of the complexion of your house, and I shall be very happy to recieve your ideas as fully as you can give them as to State as well as Federal matters. health & affectionate salutations to mrs Madison & yourself.
